COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      In the Interest of M.A.B. IV v. Department of Family and Protective
                          Services

Appellate case number:    01-15-00388-CV

Trial court case number: 2014-00044J

Trial court:              314th District Court of Harris County

      Appellant filed an Unopposed and Agreed Motion to Adjust Time Limits of Abatement
Order. We GRANT the motion, and adjust the time table contained in our June 9, 2015
abatement order as follows.
        An extension to hold the abatement hearing is granted until June 30, 2015. The court
reporter and district clerk’s records of the abatement hearing will be due July 6, 2015, with NO
extensions.
        This appeal will be reinstated and placed on our active docket on July 1, 2015, with no
further action from this Court. Appellant’s brief shall be due 20 days from the date of the
abatement hearing. Appellee shall file its brief within 20 days after appellant’s brief is filed.
NO extensions of these deadlines will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: June 12, 2015